Citation Nr: 1527202	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO. 13-26 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a compensable rating for sinusitis. 

3. Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

By way of background, the Veteran initially filed an April 2013 notice of disagreement only as to the portion of the March 2013 rating decision that denied an increased rating for bilateral hearing loss. Subsequently, the Veteran submitted a second notice of disagreement, noted as received on March 3, 2014, also expressing disagreement with the March 2013 denials of a compensable rating for sinusitis and service connection for type II diabetes mellitus. As the March 3, 2014 notice of disagreement was received within one year of the March 19, 2013 rating decision, it is timely, and a remand is warranted for an issuance of a statement of the case addressing these issues.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to gain or maintain substantially gainful employment due to his hearing loss disability. Thus, entitlement to TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. As noted in the introduction, the Veteran has timely and properly submitted an NOD as to the determination in the March 2013 rating decision concerning the claims of an increased rating for sinusitis and service connection for diabetes mellitus. See February 2014 Correspondence. 38 C.F.R. § 20.201. While VA acknowledged receipt of the Veteran's notice of disagreement in March 2014, no action has been taken on this NOD since.  As noted above, the appropriate Board action when there is an NOD but no SOC is to remand the claims.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran's last audiological examination was in October 2012. In March 2015 correspondence, the Veteran authorized further VA audiological treatment records for release, and indicated that during a March 2013 hearing aid examination he was informed that his hearing was worsening, both of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Further, the March 2013 hearing aid examination is of record, and it reflects that the Veteran's amplification had to be increased in the right ear. Thus, the record provides objective evidence of a worsening of the Veteran's hearing in at least his right ear, which could potentially affect the Veteran's overall rating for his bilateral hearing loss. As there is an allegation and objective signs of worsening, the Board finds that the claim must be remanded for a new VA examination to determine the current severity of the Veteran's bilateral hearing loss disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Issue a statement of the case regarding the issues of entitlement to a compensable rating for sinusitis and entitlement to service connection for type II diabetes mellitus.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issue should be certified to the Board.

3. After completing the development listed above to the extent possible, schedule the Veteran for an audiological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral hearing loss disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.
Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and their results included in the examination report.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


